DETAILED ACTION
This action is responsive to the application No. 16/585,683 filed on September 27, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 with the associated claims filed on 05/05/2022 responding to the Office action mailed on 02/16/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-5 and 7-21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0181384) in view of Ching (US 2016/0365345).

Regarding Claim 1, Liu (see, e.g., Fig. 11), teaches a semiconductor device, comprising:
a fin structure 204 protruding from an isolation insulating layer 206 provided over a substrate 202 (see, e.g., pars. 0045);
a gate dielectric layer 222 disposed over a channel region of the fin structure 204 (see, e.g., pars. 0047);
a gate electrode layer 226 disposed over the gate dielectric layer 222 (see, e.g., par. 0048);
sidewall spacers 208/210 disposed over opposing side faces of the gate electrode layer 226 (see, e.g., pars. 0046); and
an interlayer dielectric (ILD) layer 220 disposed over the sidewall spacers 208/210 (see, e.g., pars. 0045),
wherein:
the sidewall spacers 208/210 include lower sidewall spacers 210 and upper sidewall spacers 208 vertically disposed on uppermost surfaces of the lower sidewall spacers 210, respectively,
the gate dielectric layer 222 is disposed between the sidewall spacers 208/210 and the gate electrode layer 226,
the lower sidewall spacers 208 are made of a different insulating material than the upper sidewall spacers 210 (see, e.g., pars. 0046),
each of the lower sidewall spacers 208 and the upper sidewall spacers 210 fully fill an entirety of regions between the gate dielectric layer 222 and the ILD layer 220 without any void, and
the lower sidewall spacers 208 and the ILD layer 220 are in direct contact with the isolation insulating layer 206.
Liu is silent with respect to the claim limitation that the lower sidewall spacers 208 are made of a different insulating material than the isolation insulating layer 206.
Ching (see, e.g., Fig. 23), on the other hand, teaches that the lower sidewall spacers 38-2 are made of a different insulating material than the isolation insulating layer 22, and the material of spacer layer 38 is selected to have a high etching selectivity relative to other materials and to act as an etch stop layer in the subsequent formation of contact opening for forming source/drain silicides and source/drain contacts (see, e.g., pars. 0016, 0022, 0026).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Liu’s device, the lower sidewall spacers made of a different insulating material than the isolation insulating layer, as taught by Ching, to have a high etching selectivity relative to other materials and to act as an etch stop layer in the subsequent formation of contact opening for forming source/drain silicides and source/drain contacts.

Liu discloses the claimed invention except for not specifying the material of the lower sidewall spacers and the isolation insulating layer.
Ching, in a very similar structure to that of Liu, on the other hand, teaches lower sidewall spacers 38-2 equivalent to the lower sidewall spacers of Liu’s device and made of a different insulating material than the isolation insulating layer 22.  Ching teaches that using sidewall spacers and isolation insulating layers comprising different materials in equivalent structures is well known in the art.  Therefore, because STI, SiCN, SiO2, Nitride, were well-known materials used for sidewall spacers and isolation layers at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to use a lower sidewall spacer made of a different insulating material than the isolation insulating layer in Liu’s device since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol.  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 2, Liu and Ching teaches all aspects of claim 1.  Ching (see, e.g., Figs. 1, 23), teaches that the lower sidewall spacers 38-2 are made of a different insulating material than the ILD layer 42 (see, e.g., pars. 0026, 0028).
See also the comments stated above regarding selection of a known material based on its suitability for its intended use, which are considered repeated here.

Regarding Claim 3, Liu and Ching teaches all aspects of claim 2.  Ching (see, e.g., Figs. 1, 23), teaches that the isolation insulating layer 22 is made of a different insulating material than the upper sidewall spacers 38-1 (see, e.g., pars. 0016, 0026).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0181384) in view of Ching (US 2016/0365426) and further in view of Nguyen (US 2016/0314965).

Regarding Claim 4, Liu and Ching teach all aspects of claim 1.  Liu/Ching do not teach that the lower sidewall spacers are made of at least one of SiCO and SiCON.  
Liu/Ching disclose the claimed invention except for the use of SiCN instead of SiCO or SiCON for the lower sidewall spacers.  Nguyen (see, e.g., par. 0052), on the other hand, teaches that SiCO and SiCN are equivalent materials known in the art for their use as sidewall spacers.  Therefore, because these sidewall spacer dielectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute SiCON for SiCN since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 YSPQ2d 1385 (2007).

Regarding Claim 5, Liu, Ching and Nguyen teach all aspects of claim 4.  Liu (see, e.g., Fig. 11), teaches that:
the upper sidewall spacers 210 are made of one of silicon nitride, SiON or SiCN (see, e.g., Liu, par. 0046), and
both the lower sidewall spacers 208 and the upper sidewall spacers 210 are in direct contact with the gate dielectric layer 222.

Allowable Subject Matter
Claims 7-21 are allowed.

Response to Arguments
Applicant's arguments filed on 05/05/2022 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814